DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of US Provisional Application No. 62/914948 filed on 14 October 2019. Applicant’s claim for the benefit of these prior filed applications is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claim 1 recites “user-group mutual information.” “Mutual information” is a term of art, and is a measure of the mutual dependence between two random variables. Equivalently, it would be said that mutual information measures how much knowing one random variable reduces the uncertainty of a second random variable. Thus one of ordinary skill in the art would understand “user-group mutual information” refer to the “mutual information” of a user variable and a group variable. The specification’s use of this term conforms with that interpretation, and does not conform with a more colloquial interpretation of “mutual information”, as can be seen in the specification at [0079]: “User-group MI measures the contextual informativeness of a group member u towards the group decision through the reduction in group decision uncertainty when user u is included in group g.”

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.
	Claim 1 recites the original limitation “training the neural preference encoder and the neural preference aggregator by regularizing the latent user-group embedding space to overcome the group interaction sparsity by: i) maximizing user-group mutual information (MI) between the group preference embeddings and the user preference embeddings of the group members so that the group preference embeddings encode shared group member preferences, while regularizing the user preference embeddings to capture user social associations, and il) contextually identifying informative group members and regularizing the corresponding group preference embeddings using a contextually weighted user loss (Lua) value to contextually weight users’ personal preferences in each group in proportion to their user-group MI to reflect personal preferences of the identified informative group members.”
Note MPEP 2163, which states: “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.”
The identified claim language encompasses training an encoder and aggregator in a way that conforms with the described results of the limitation (e.g., “maximizing user-group mutual information (MI) between the group preference embeddings and the user preference embeddings of the group members so that…”). 
The specification appear to provide a single example of how to implement training to conform with those results. For example, the specification states: “Referring still to FIG. 4, neural MI estimation demonstrates the feasibility to maximize MI by training a classifier, such as MI discriminator D, to accurately separate positive samples drawn from their joint distribution from negative samples drawn from the product of marginals” [0081]. The specification does not provide any alternative technique or approach to maximizing user-group mutual information. Though the specification repeatedly structures segments of the disclosure as “in an embodiment”, it does not generally provide any other contemplated embodiments. The two exceptions to this are found at [0083], which suggests that another type of divergence may be used to calculate Mutual Information, and at [0085], where alternative sampling distributions for the discriminator are contemplated. But neither of these alternative embodiments provide any alternative to, for example, the sole disclosed embodiment where a discriminator network processing positive and negative sample embeddings is used to maximize mutual information and determine contextually weighted user loss. 
Based on the broad, functionally defined breadth of the claim, and the extremely limited disclosure of how to achieve that functionality, one of ordinary skill in the art would not have recognized applicant to have been in possession of the invention as broadly claimed. As such, the claim is rejected for lack of written description. Claims 11 and 20 are equivalently rejected. 

Subject Matter Eligibility
Claim 1, which is representative of claims 11 and 20, recites in part: “provide item recommendations for ephemeral groups of group members.” This limitation describes the concept of providing group item recommendations, which is a marketing or advertising activity. As such, the claim is determined to recite an abstract idea. Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract idea into a practical application. The claims recite the additional element of an encoder and an aggregator. These limitations at recited at a relatively high level of generality, and could be interpreted as generic machine learning based computing devices used to apply the abstract idea. However, the claim further goes on to describe the training of the encoder and aggregator by: i) maximizing user-group mutual information (MI) between the group preference embeddings and the user preference embeddings of the group members so that the group preference embeddings encode shared group member preferences, while regularizing the user preference embeddings to capture user social associations, and ii) contextually identifying informative group members and regularizing the corresponding group preference embeddings using a contextually weighted user loss (Lug) value to contextually weight users’ personal preferences in each group in proportion to their user-group MI to reflect personal preferences of the identified informative group members. These limitations, though broad, sufficiently limit the encoder and aggregator so that they are more than a general linking of the abstract idea to a generic machine learning based computing device. As such, these additional elements are determined to integrate the abstract idea into a practical application. Therefore at prong 2 of the 2019 PEG, the claims are determined to not be directed to an abstract idea, and thus are patent eligible.

Non-obvious Subject Matter
Claims 1-20 are not obvious in view of the prior art. 

The following is a statement of reasons for the indication of non-obvious subject matter:


Jung et al. (KR 2018/0089846 A1) describes a system where group recommendations are generated based on the influence of individual group members. 
Yin et al. (“Social Influence-based Group representation Learning for Group Recommendation”) discusses group recommendations based on group embeddings based on influence-weighted user embeddings. 
Quintarelli et al. (“Recommending New Items to Ephemeral Groups Using Contextual User Influence”) expressly contemplates contextually weighting user preferences of influential group members. 
The specification states that “below, the problem is formally defined, a description of the base group recommender operation and its limitations is given” [0042], “base group recommender R, which comprises a neural preference encoder fENC(*), a neural preference aggregator fAGG(* ) , and a joint user and group interaction loss”, and “neural methods AGREE and MoSAN are specific instances of the framework describes by the base recommender R” [0065]. From this and the remainder of the original disclosure, one of ordinary skill in the art would understand applicant as indicating that the encoder and the aggregator of the claims were known in the prior art. A review of Cao et al. (“Attentive Group Recommendation”) and Vinh et al. (“Attention-based Group Recommendation), respectively describing the “AGREE” and “MoSAN” methods, supports applicant’s indication.
Belghazi et al. (“Mutual Information Neural Estimation”) and Ravanelli et al. (“Learning Speaker Representations with Mutual Information”) both describe neural network systems which optimize mutual of variables information through the use of a discriminator network. However these references do not suggest the application of those techniques to group recommendation systems, maximizing mutual information between embeddings, or weighting user preferences in proportion to mutual information. 
Between these references, the prior art teaches many elements of the claims. However, these references, individually and in combination, do not suggest training the neural network by maximizing user-group mutual interaction (MI) between the group preference embeddings and the user preference embeddings or contextually weighting user’ personal preferences in each group in proportion to their user-group MI.  Thus examiner acknowledges that the prior art would not have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.